Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 6-7, 10-14 are rejected under 35 U.S.C. 102A2 as being anticipated by US 20200137398 A1-Zhao et al (hereinafter referred to as “Zhao”).
Regarding claim 1, Zhao discloses a video decoding method (Fig. 10) comprising:
receiving a partitioning control parameter from a bitstream specifying a maximum block size for enabling ternary-tree (TT) split that is constrained to be 64 or smaller ([0114], MaxTTsize is the control parameter for enabling ternary-Tree; [0118], discloses wherein maxTT size is set to 64x64; [0120, wherein TT splitting may be restricted in a specific case, wherein the specific case is 64);
receiving data from a bitstream for a block of pixels to be decoded as a current block of a current picture of a video ([0084], wherein the decoder may ;
splitting the current block into one or more partitions recursively, wherein TT split is disallowed for a partition of the current block unless the partition is less than or equal to the maximum block size ([0118], discloses wherein maxTT size is set to 64x64; [0120, wherein TT splitting may be restricted in a specific case, wherein the specific case is 64); and
reconstructing the one or more partitions of the current block ([0083-0084], wherein decoder may derive information for reconstruction;[0097], wherein the decoder may derive the block partition structure based on partition related information obtained form the bitstream and may perform reconstruction).
Regarding claim 2, Zhao discloses the video decoding method of claim 1, wherein the partitioning control parameter specifies the maximum block size by referencing a minimum size of the quad tree splitting leaf block ([0118]).
Regarding claim 4, Zhao discloses the video decoding method of claim 2, wherein the minimum size of a quad tree splitting leaf block is specified by referencing a minimum coding block size ([0118]).
Regarding claim 6, Zhao discloses the video decoding method of claim 2, wherein the minimum size of the quad tree splitting leaf block is constrained to be a smaller value between 64 and a coding tree block size ([0118]).
Regarding claim 7, Zhao discloses the video decoding method of claim 1, wherein the maximum block size for enabling TT split is further constrained to be less than a coding tree block size ([0118]).
Regarding claim 10, Zhao discloses the video decoding method of claim 1, wherein the partitioning control parameter is signaled in a slice header of a slice that includes the current block ([0349], slice level; [0351], slice header; [0393]; [0405])
Regarding claim 11, Zhao discloses the video decoding method of claim 1, wherein the partitioning control parameter is signaled in a picture header of the current picture ([0349], picture level; [0393], another proper syntax data header which would be understood as a picture header to one of ordinary skilled in the art)
Regarding claim 12, Zhao discloses the video decoding method of claim 1, wherein the partitioning control parameter is signaled in a sequence parameter set (SPS) of a sequence of video pictures that include the current picture ([0349], [0351], [0393]; [0405]).
Regarding claim 13, analyses are analogous to those presented for claim 1 and are applicable for claim 13.
Regarding claim 14, analyses are analogous to those presented for claim 1 and are applicable for claim 14, decoding circuit (Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200137398 A1-Zhao et al (hereinafter referred to as ”Zhao”), in view of US 20200260070 A1-Yoo et al (Hereinafter referred to as “Yoo”).
Regarding claim 3, Zhao discloses the video decoding method of claim 2 (see claim 2), 
Zhao fail to disclose wherein partitioning control parameter is specified by using a difference between (i) a base 2 logarithm of the maximum block size for which a block may be further partitioned by ternary-tree split and (ii) a base 2 logarithm of the minimum size of the quad tree splitting leaf block.
However, in the same field of endeavor, Yoo discloses wherein partitioning control parameter is specified by using a difference between (i) a base 2 logarithm of the maximum block size for which a block may be further partitioned by ternary-tree split and (ii) a base 2 logarithm of the minimum size of the quad tree splitting leaf block (Table 33).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Zhao to disclose wherein partitioning control parameter is specified by using a difference between (i) a base 2 logarithm of the maximum block size for which a block may be further partitioned by ternary-tree split and (ii) a base 2 logarithm of the minimum size of the quad tree splitting leaf block as taught by Yoo, to improve subjective/objective image quality ([0306]).
Regarding claim 5, Zhao discloses the video decoding method of claim 4 (see claim 4), 

However, in the same field of endeavor, Yoo discloses wherein the minimum size of a quad tree splitting leaf block is specified by using a difference between (i) a base 2 logarithm of the minimum size of a quad tree splitting leaf block and (ii) a base 2 logarithm of the minimum coding block size (Table 33).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Zhao to disclose wherein the minimum size of a quad tree splitting leaf block is specified by using a difference between (i) a base 2 logarithm of the minimum size of a quad tree splitting leaf block and (ii) a base 2 logarithm of the minimum coding block size as taught by Yoo, to improve subjective/objective image quality ([0306]).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200137398 A1-Zhao et al (hereinafter referred to as”Zhao”), in view of US 20200037002 A1-Xu et al (Hereinafter referred to as “Xu”).
Regarding claim 8, Zhao discloses the video decoding method of claim 1 (see claim 1),
Zhao fails to disclose the maximum block size is determined based on a size of a virtual pipeline data unit (VPDU).
However, in the same field of endeavor, Xu discloses the maximum block size is determined based on a size of a virtual pipeline data unit (VPDU) ([0121], wherein the VPDU is set to a maximum transform block size).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the decoding method disclosed by Zhao to disclose the maximum block size is determined based on a size of a virtual pipeline data unit (VPDU) as taught by Xu, to improve coding efficiency ([0093])
Regarding claim 9, Xu discloses the video decoding method of claim 7, the maximum block size is defined based on ensuring each VPDU can be entirely processed by a same pipeline stage ([0121]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487